Title: From George Washington to Major General Johann Kalb, 8 July 1779
From: Washington, George
To: Kalb, Johann


        
          Sir
          Head Quarters New Windsor July 8th 1779
        
        Mr Galvan has delivered me your favour of this day—I am sorry that Capt. Hardman has declined acting for the present as I would wish to have it in my power to conform to the institution. I must beg you to find out whether the Gentlemen you mention will be willing to officiate protempore. This is the only footing upon which the appointment can take place. I have the honor to be With very great esteem Sir Your most Obed. servant.
       